              Case 2:20-cv-01320-JCC Document 65 Filed 06/02/21 Page 1 of 13




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ESTATE OF ADAM CHRISTOPHER                              CASE NO. C20-1320-JCC
     JENSEN, by the Personal Representative
10
     PAULA DOW, et al.,                                      ORDER
11
                               Plaintiffs,
12          v.

13   COUNTY OF SNOHOMISH, et al.,
14                             Defendants.
15

16          This matter comes before the Court on the Snohomish County Defendants’ motion for
17   partial summary judgment (Dkt. No. 37) and motion to strike (Dkt. No. 57). Having
18   thoroughly considered the parties’ briefing and the relevant record, the Court finds oral
19   argument unnecessary and hereby GRANTS in part and DENIES in part the motion for partial
20   summary judgment and GRANTS the motion to strike for the reasons explained herein.
21   I.     BACKGROUND
22          This case involves the fatal shooting of Adam Jensen by the Snohomish County Sheriff’s
23   Department in the early morning hours of September 9, 2018. (See generally Dkt. No. 27-1.)
24   Isabel Craig, Mr. Jensen’s live-in girlfriend, had called 9-1-1 earlier that evening following what
25   she now describes as a “disagreement” with Mr. Jensen. (Id. at 5–6.) At the time, they were at
26   her home, along with Ms. Craig’s three children. (Dkt. No. 37 at 3.) According to the Snohomish

     ORDER
     C20-1320-JCC
     PAGE - 1
              Case 2:20-cv-01320-JCC Document 65 Filed 06/02/21 Page 2 of 13




 1   County Sheriff’s dispatcher, Ms. Craig called 9-1-1 seeking law enforcement assistance after Mr.

 2   Jensen pushed Ms. Craig off her bed, brandished a knife, and expressed suicidal thoughts. (Dkt.

 3   No. 40 at 13–14.) The dispatcher further indicated to responding deputies that a male voice could

 4   be heard in the background during Ms. Craig’s 9-1-1 call asking “[d]o you want me to die? Do

 5   you want me to die by police?” (Id. at 14.)

 6          Snohomish County Sheriff’s Deputies Kevin Pelleboer and William Westsik were the

 7   first to arrive. (Dkt. No. 27-1 at 6.) It is undisputed that Deputy Pelleboer had responded to a 9-1-

 8   1 call from Ms. Craig the week prior. (See Dkt. Nos. 37 at 4–5, 45 at 2.) On that occasion, Ms.
 9   Craig sought assistance to remove Mr. Jensen from the home following a separate disagreement.
10   (Id.) Based on this prior incident, Deputy Pelleboer was familiar with the residence and Mr.
11   Jensen, and concluded that Mr. Jensen was “not very friendly.” (Dkt. No. 40 at 3.) He shared this
12   observation with Deputy Westsik before they entered the residence. (Id.)
13          According to the Snohomish County Defendants, on January 9, 2018, Ms. Craig greeted
14   the two deputies at her door but declined to speak with them outside because she had children
15   inside who would otherwise be left alone with Mr. Jensen. (Dkt. No. 37 at 6.) Ms. Craig then led
16   the deputies into the house and upstairs, where all of the bedrooms are located. (See Dkt. Nos. 37
17   at 6–7, 45 at 3–4.) The upstairs area is comprised of a central hall, with three bedrooms leading
18   off the hall—one for each child—and a master bedroom at the end of the hall. (Id.) As the

19   deputies and Ms. Craig arrived upstairs and into the dimly lit hall, the children were in their

20   respective rooms and Mr. Jensen was in the master bedroom with the door closed. (Id.) Sergeant

21   Chad Gwordske reached the home around this same time. (Dkt. Nos. 37 at 9, 45 at 5.) He entered

22   but remained downstairs throughout the incident. (Id.)

23          Before entering the home, Deputy Pelleboer decided to serve as “less lethal” cover and

24   Deputy Westsik decided to serve as “lethal” cover. (Dkt. Nos. 40 at 3–4, 42 at 3–4.)

25   Correspondingly, Deputy Pelleboer can be seen holding a taser device and Deputy Westsik can

26


     ORDER
     C20-1320-JCC
     PAGE - 2
                  Case 2:20-cv-01320-JCC Document 65 Filed 06/02/21 Page 3 of 13




 1   be seen with his hand on his holstered firearm in a nanny cam 1 video as Ms. Craig leads them

 2   toward the stairs. (Dkt. No. 41 at 8, see Nanny Video at :55–1:05.) The video does not depict

 3   what transpired upstairs and this is where the parties’ stories diverge. (See Dkt. Nos. 37 at 6, 45

 4   at 5.)

 5            Defendants allege that once the deputies and Ms. Craig arrived upstairs, Ms. Craig

 6   entered her son’s bedroom. (Dkt. No. 37 at 7.) The deputies then called out to Mr. Jensen

 7   through the closed master bedroom door, notifying him that the police were there and wanted to

 8   speak with him. (Id.) Mr. Jensen responded that he was “not gonna do this again. I’m over this.
 9   I’m done . . . I’m not fucking around this time!” (Dkt. Nos. 40 at 5, 42 at 5.) He came out of the
10   bedroom at a “fast walk” wearing only underwear and holding a knife by his side. (See Dkt. No.
11   37 at 7–8 (citing Dkt. Nos. 40 at 5, 42 at 5–6).) The deputies backed up as Mr. Jensen raised the
12   knife in the dimly lit hall. (Id.) Deputy Pelleboer unsuccessfully attempted to tase Mr. Jensen.
13   (See id. (citing Dkt. Nos. 40 at 5–6, 42 at 6).) Deputy Westsik implored Mr. Jensen to drop the
14   knife and fired four shots with his service weapon, three of which struck Mr. Jensen’s chest and
15   one struck his foot. (See id. at 8 (citing Dkt. Nos. 40 at 6, 42 at 7.) Mr. Jensen collapsed towards
16   the stairs. (Id.) A crime scene photograph shows an approximate 7-inch serrated metallic knife
17   located a few feet from the top of the stairs. (Dkt. No. 38 at 5–9.)
18            As the incident played out, the nanny cam captured some of the muffled audio. (See

19   Nanny Cam at 1:30–1:40.) The deployment of what sounds like a taser can be heard, followed in

20   rapid succession by calls to “drop it, drop it,” and then four gun shots. (Id.) Shortly thereafter,

21   Mr. Jensen comes into view. He is sliding or falling down the stairs as Deputy Pelleboer backs

22   out of the way. (Dkt. No. 40 at 6, see Nanny Cam at 1:40–1:50.) Sergeant Gwordske approaches

23            1
              The camera was located in the downstairs living room and was on throughout the
24   incident. (See Dkt. No. 36 - Bates Dow 0027 (hereafter referenced as “Nanny Video at ____”).)
     The entire downstairs living room, including the bottom of the stairs, is visible. The Snohomish
25   County Defendants submitted the recording in support of their motion for partial summary
     judgment. (Dkt. No. 36, see Dkt. No. 41 at 8.) Neither party has disputed the authenticity of the
26   recording for purposes of Defendants’ motion. (See generally Dkt. Nos. 37, 45, 52.)

     ORDER
     C20-1320-JCC
     PAGE - 3
                Case 2:20-cv-01320-JCC Document 65 Filed 06/02/21 Page 4 of 13




 1   Mr. Jensen after he comes to a stop at the bottom of the stairs. (Id.) A few seconds later, the

 2   sergeant can be heard indicating to the deputies, who had come downstairs by this time, that Mr.

 3   Jensen was “gone.” (See Nanny Cam at 2:30–3:00.) Sergeant Gwordske then called for

 4   emergency services. (Id.)

 5          Plaintiffs’ version of events differs in a number of ways. The only relevant differences,

 6   for purpose of the instant motion, are contained within Ms. Craig’s declaration 2 supporting

 7   Plaintiffs’ opposition brief. (See Dkt. No. 47.) In the declaration she indicates that, rather than

 8   immediately enter her son’s room upon reaching the top of the stairs, she remained in the hall
 9   and could see Mr. Jensen open the door and proceed toward the deputies. (Id. at 6.) She saw “no
10   weapon or object in [Mr. Jensen’s] hands when he came out of our bedroom.” (Id. at 7.) Mr.
11   Jensen “then started walking towards us at a slow pace . . . he did not accelerate . . . and he was
12   not moving in an aggressive manner. For as long as I saw [Mr. Jensen] walking, I could see his
13   upper body, and he was not holding any object up or outward and he was not lunging forward.”
14   (Id. at 7.) Ms. Craig then went towards her son’s room so “could not see the shots fired.” (Id.)
15          Mr. Jensen came back into Ms. Craig’s field of vision after he was shot. (Id. at 8.) She
16   saw him “stumble[] to the ground” towards the stairs and “did not see him holding anything.”
17   (Id. at 8.) She could see “what appeared to be part of a taser on the floor in front of the master
18   bedroom” but “did not see a [] knife in the common area, in the hallway, or at the top of the

19   stairs.” (Id.) Finally, Ms. Craig indicates that, before leaving the residence with her children

20   through an upstairs window, she “was sitting on the landing nearby for several minutes . . . and

21   did not see the object depicted in [the crime-scene photograph] there.” (Id. at 8–9.)

22          Plaintiffs filed a complaint naming as defendants Snohomish County, the responding

23   deputies and sergeant, the Everett City Police Department, and a variety of unidentified persons

24   and corporations. (Dkt. No. 27-1.) The complaint asserts § 1983 claims for Fourth and

25
            2
              Ms. Craig also filed a pendent declaration (Dkt. No. 56) in response to Defendant’s
26   reply brief, which Defendants move to strike (Dkt. No. 57).

     ORDER
     C20-1320-JCC
     PAGE - 4
                 Case 2:20-cv-01320-JCC Document 65 Filed 06/02/21 Page 5 of 13




 1   Fourteenth Amendment violations based on unreasonable seizure, unreasonable use of force, and

 2   a failure to intervene; state law tort claims; and a claim for an alleged violation of Washington’s

 3   Public Records Act. (Id. at 16–24.)

 4           The Snohomish County Defendants move for partial summary judgment, seeking

 5   dismissal with prejudice of Plaintiffs’ § 1983 claims and dismissal without prejudice of

 6   Plaintiffs’ state law claims. 3 (Dkt. No. 37.) The Snohomish County Defendants assert that the

 7   individual defendants’ qualified immunity precludes the § 1983 relief Plaintiffs seek, Plaintiffs

 8   cannot establish Monell liability against Defendant Snohomish County, and Plaintiffs have failed
 9   to state a claim based upon a failure to intervene. (Id. at 12–24.) Plaintiffs, in opposition, argue
10   that disputed material facts preclude summary judgment and even if the Court were to find a lack
11   of such facts, it should stay Defendants’ motion pursuant to Federal Rule of Civil Procedure
12   56(d) until discovery is complete. (Dkt. No. 45.) Plaintiffs point out that no depositions have yet
13   been taken. (Id. at 2.)
14   II.     DISCUSSION

15           A.      Summary Judgment Standard

16           “The court shall grant summary judgment if the movant shows that there is no genuine

17   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

18   Civ. P. 56(a). In making such a determination, the Court must view the facts and justifiable

19   inferences in the light most favorable to the nonmoving party. Anderson v. Liberty Lobby, Inc.,

20   477 U.S. 242, 255 (1986). Once a motion for summary judgment is properly made and

21   supported, the opposing party “must come forward with ‘specific facts showing that there is a

22   genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

23   (1986) (quoting Fed. R. Civ. P. 56(e)). Material facts are those that may affect the outcome of the

24   case, and a dispute about a material fact is genuine if there is sufficient evidence for a reasonable

25
             3
              Defendants argue that the Court should decline to exercise supplemental jurisdiction if
26   the federal claims are dismissed. (Dkt. No. 37 at 24–25.)

     ORDER
     C20-1320-JCC
     PAGE - 5
              Case 2:20-cv-01320-JCC Document 65 Filed 06/02/21 Page 6 of 13




 1   jury to return a verdict for the non-moving party. Anderson, 477 U.S. at 248–49. Ultimately,

 2   summary judgment is appropriate against a party who “fails to make a showing sufficient to

 3   establish the existence of an element essential to that party’s case, and on which that party will

 4   bear the burden of proof at trial.” Celotex Corp. v. Catlett, 477 U.S. 317, 324 (1986).

 5           B.      § 1983 Claims Against Deputies Pelleboer and Westsik

 6           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege “(1) a violation of rights

 7   protected by the Constitution or created by federal statute, (2) proximately caused (3) by conduct

 8   of a ‘person’ (4) acting under color of state law.” Crumpton v. Gates, 947 F.2d 1418, 1420 (9th

 9   Cir. 1991). Plaintiffs allege that Deputies Pelleboer and Westsik violated Mr. Jensen’s Fourth

10   Amendment rights when they unreasonably seized Mr. Jensen and/or applied an unreasonable

11   amount of force in attempting to tase and then shooting him. (Dkt. No. 27-1 at 16–17.)

12   Accordingly, Plaintiffs must overcome Defendants’ qualified immunity defense. See Jeffers v.

13   Gomez, 267 F.3d 895, 907 (9th Cir. 2001).

14           “The doctrine of qualified immunity protects government officials ‘from liability for civil

15   damages insofar as their conduct does not violate clearly established statutory or constitutional

16   rights of which a reasonable person would have known.’” Pearson v. Callahan, 555 U.S. 223,

17   231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). The government official

18   carries the burden of proving that “his conduct was reasonable under the applicable standards

19   even though it might have violated [a plaintiff’s] constitutional rights.” Houghton v. South, 965

20   F.2d 1532, 1535 (9th Cir. 1992). To decide whether an officer has qualified immunity, a court

21   engages in a two-pronged inquiry. Under the first prong, the court must decide “whether the

22   facts, ‘[t]aken in the light most favorable to the party asserting the injury, . . . show the officer’s

23   conduct violated a [federal] right.” Tolan v. Cotton, 572 U.S. 650, 655–67 (2014) (quoting

24   Saucier v. Katz, 533 U.S. 194, 201 (2001)) (alterations in original). Under the second prong, a

25   court must determine “whether the right in question was ‘clearly established’ at the time of the

26   violation.” Id. at 656. Since both prongs must be satisfied, they can be considered in either order.


     ORDER
     C20-1320-JCC
     PAGE - 6
               Case 2:20-cv-01320-JCC Document 65 Filed 06/02/21 Page 7 of 13




 1   Hamby v. Hammond, 821 F.3d 1085, 1090 (9th Cir. 2016).

 2                   1. Fourth Amendment Violations

 3           Whether Mr. Jensen had a knife and how he brandished it as he advanced towards the

 4   deputies dictates whether their use of force violated his clearly established rights. See Ventura v.

 5   Rutledge, 978 F.3d 1088, 1090–91 (9th Cir. 2020); Kisela v. Hughes, 138 S. Ct. 1148, 1153–54

 6   (2018). Plaintiffs assert that both present a genuine issue of material fact. (Dkt. No. 45 at 16.) In

 7   support, they point to Ms. Craig’s declaration, which indicates that she had a view of Mr. Jensen

 8   as he emerged from the bedroom, that he walked towards them at a “slow pace . . . he was not
 9   moving in an aggressive manner . . . he was not holding any object up or outward and he was not
10   lunging forward.” (Dkt. No. 45 at 9 (citing Dkt. No. 47 at 6–7).) Nor, according to Ms. Craig’s
11   declaration, did she see a knife on the landing after the incident. (See Dkt. No. 47 at 8–9.)
12           Defendants, citing the “sham affidavit rule,” say this declaration, (Dkt. No. 47), cannot be
13   used to establish a genuine issue of material fact because it contradicts an earlier statement made
14   under penalty of perjury to the Snohomish County Sheriff’s Department investigators just a few
15   hours after the incident. (Dkt. Nos. 52 at 7, 62 at 2.) In that statement, in response to the question
16   of whether Mr. Jensen was holding anything as he emerged from the bedroom, Ms. Craig said “I
17   think so.” (Dkt. No. 55 at 12–13.) When later asked to describe where she last saw the knife that
18   triggered the 9-1-1 call, she said “[p]robably in the bedroom and I saw something in his hand,

19   but it was so quick in the hall, I didn’t . . . look.” (Id. at 23.)

20           Under Ninth Circuit case law, “a party cannot create an issue of fact by an affidavit
21   contradicting [] prior deposition testimony.” Yeager v. Bowlin, 693 F.3d 1076, 1080 (9th Cir.
22   2012) (citation and internal quotation marks omitted). But the sham affidavit rule “should be
23   applied with caution” because the Court must not make credibility determinations when
24   resolving a summary judgment motion. Van Asdale v. Int’l Game Tech., 577 F.3d 989, 998 (9th
25   Cir. 2009). Plaintiffs suggest that, regardless of its contents, Ms. Craig’s initial statement cannot
26   trigger the rule because (a) Ms. Craig is not a party to this action and (b) she did not make it


     ORDER
     C20-1320-JCC
     PAGE - 7
              Case 2:20-cv-01320-JCC Document 65 Filed 06/02/21 Page 8 of 13




 1   through a declaration. (Dkt. No. 62.) The Court need not address these issues. Even if the sham
 2   affidavit rule could apply to a statement made under penalty of perjury by a nonparty outside of a
 3   deposition, it would not apply here.
 4           The differences between Ms. Craig’s earlier statement and her later declaration must be
 5   considered within the context of the moment. See Yeager, 693 F.3d at 1081 (The parties may
 6   “explain or attempt to resolve contradictions with an explanation that is sufficiently reasonable.”)
 7   (citing Cleveland v. Policy Mgmt. Sys. Corp., 526 U.S. 795, 806–07 (1999)). Ms. Craig’s initial
 8   statement was taken only hours after Deputy Westsik killed Mr. Jensen, which was precipitated
 9   by Ms. Craig’s 9-1-1 call. As Plaintiffs explain, Ms. Craig was distressed, exhausted, and could
10   not concentrate. (Dkt. No. 61 at 4.) In addition, Ms. Craig made two statements under penalty of
11   perjury to investigators contemporaneous to the incident. (Dkt. Nos. 48-1 at 2, 55 at 2.) She
12   made the second statement to Snohomish County use of force investigators three days after the
13   shooting. (See Dkt. No. 48-1). In that statement Ms. Craig indicated that “I did not see a weapon
14   or object in [Mr. Jensen’s] hand when he came out of our bedroom. I do not believe Adam was
15   trying to hurt anyone.” (Id. at 2.)
16           In order for the sham affidavit rule to apply, the “inconsistency between [previous] . . .
17   testimony and [a] subsequent affidavit must be clear and unambiguous.” Yeager, 693 F.3d at
18   1080 (emphasis added). Said another way, the later declaration must “flatly contradict[]” the
19   earlier testimony. Kennedy v. Allied Mut. Ins. Co., 952 F.2d 262, 267 (9th Cir. 1991). That is not
20   the case here. In the first statement, Ms. Craig said she thought Mr. Jensen had something in his
21   hand. (Dkt. No. 55 at 13.) In the second statement, she affirmatively indicated that she did not
22   see a weapon or object in his hand. (Dkt. No. 48-1 at 2.) Moreover, in neither of her
23   contemporaneous statements did she say whether she saw a knife on the floor of the landing
24   before exiting her home. (See generally Dkt. Nos. 48-1, 55.) She only mentioned this in her
25   declaration. (See Dkt. No. 47.)
26


     ORDER
     C20-1320-JCC
     PAGE - 8
                Case 2:20-cv-01320-JCC Document 65 Filed 06/02/21 Page 9 of 13




 1          The Court FINDS that Ms. Craig’s declaration (Dkt. No. 47) establishes a genuine issue
 2   of fact regarding whether Mr. Jensen posed a sufficient threat to demonstrate that the deputies’
 3   use of force was justified. This applies to Deputy Westsik’s use of deadly force and Deputy
 4   Pelleboer’s attempted us of his taser, which constitutes the use of “intermediate or medium”
 5   force. Bryan v. MacPherson, 630 F.3d 805, 826 (9th Cir. 2010). 4 Therefore, summary judgment
 6   is not warranted on Plaintiff’s § 1983 claims against Deputies Pelleboer and Westsik based on
 7   alleged Fourth Amendment violations.
 8                  2. Failure to Intervene
 9          Plaintiffs also assert a § 1983 claim against Deputies Pelleboer and Westsik based on a
10   failure to intervene. (See Dkt. No. 27-1 at 17–18.) Defendants move for summary judgment,
11   arguing that Plaintiffs provide no facts supporting the claim. (See Dkt. No. 37 at 24.) Plaintiffs
12   do not respond to this argument. (See generally Dkt. No. 45.) Accordingly, the Court FINDS that
13   summary judgment is warranted on Plaintiff’s § 1983 claims against Deputies Pelleboer and
14   Westsik based on an alleged failure to intervene.
15                  3. Fourteenth Amendment Violations
16          Defendants also suggest in their reply brief that summary judgment is warranted on
17   Plaintiffs’ § 1983 claim against Deputies Pelleboer and Westsik for an alleged Fourteenth
18   Amendment violation because that violation would be predicated on a Fourth Amendment
19   violation. (See Dkt. No. 52 at 17; see generally Dkt. No. 37.) But a reply brief is not the place to
20   first raise such an argument. See Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007). Even if it
21   were, Defendants’ argument is precluded by the Court’s finding that genuine material issues of
22

23
            4
24            Defendants did not provide any legal argument supporting the notion that an attempted
     taser deployment would be objectively reasonable in response to a knife-wielding assailant. (See
25   generally Dkt. No. 37, 52.) Absent such argument, they cannot establish that summary judgment
     is warranted on Plaintiffs’ Fourth Amendment claims against Deputy Pelleboer for unreasonable
26   seizure and/or use of force.

     ORDER
     C20-1320-JCC
     PAGE - 9
             Case 2:20-cv-01320-JCC Document 65 Filed 06/02/21 Page 10 of 13




 1   fact exist regarding an alleged Fourth Amendment violation. Defendants provide no separate
 2   basis to support summary judgment regarding a Fourteenth Amendment violation.
 3           Accordingly, summary judgment on Plaintiff’s § 1983 claims against Deputies Pelleboer
 4   and Westsik is GRANTED with respect to claims based on an alleged failure to intervene and
 5   DENIED with respect to the deputies’ other alleged violations.
 6           C.      § 1983 Claims Against Sergeant Gwordske

 7           The Snohomish County Defendants move for summary judgment on the § 1983 claims

 8   against Sergeant Gwordske, arguing that Plaintiffs do not assert that he applied any force to Mr.
 9   Jensen or provide facts suggesting that he had a realistic opportunity to intervene prior to Mr.
10   Jensen’s death. (Dkt. No. 37 at 20, 22–24.) Plaintiffs concede the use of force argument, but they
11   argue that summary judgment on the failure to intervene violation is not warranted because
12   Sergeant Gwordske “was the supervising sergeant . . . called to the scene and allowed deputies to
13   rush into Jensen’s home.” (Dkt. No. 45 at 23.) Plaintiffs suggest discovery is needed to establish
14   genuine factual issues on this argument. (Id.)
15           According to Rule 56(d), “[i]f a nonmovant shows by affidavit or declaration that, for

16   specified reasons, it cannot present facts essential to justify its opposition [to a motion for

17   summary judgment], the court may: (1) defer considering the motion or deny it; (2) allow time to

18   obtain affidavits or declarations or to take discovery; or (3) issue any other appropriate order.”

19   Fed. R. Civ. P. 56(d). To seek Rule 56(d) relief, “[t]he requesting party must show: (1) it has set

20   forth in affidavit form the specific facts it hopes to elicit from further discovery; (2) the facts

21   sought exist; and (3) the sought-after facts are essential to oppose summary judgment.” Family

22   Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d 822, 827 (9th Cir. 2008). In

23   Plaintiffs’ counsel’s declaration, she describes the need for depositions from the deputies and

24   Sergeant Gwordske to “provide more information about the incident.” (Dkt. No. 46 at 3.) This

25   cursory statement is insufficient to establish the specific facts Plaintiffs hope to elicit to support

26   their opposition to summary judgment on Plaintiffs’ § 1983 claim against Sergeant Gwordske


     ORDER
     C20-1320-JCC
     PAGE - 10
             Case 2:20-cv-01320-JCC Document 65 Filed 06/02/21 Page 11 of 13




 1   based on an alleged failure to intervene.

 2          Accordingly, summary judgment is GRANTED on Plaintiffs’ § 1983 claims against

 3   Sergeant Gwordski.

 4          D.      Municipal Liability

 5          Plaintiffs allege that Snohomish County violated Mr. Jensen’s Fourth and Fourteenth

 6   Amendment rights through Deputy Pelleboer and Westsik’s actions, which were allegedly based

 7   on Snohomish County’s customs, policies, practices, and the decisions of its policy makers. (Dkt.

 8   No. 27-1 at 16–17.) To state a claim against a municipal entity for a constitutional violation, “[a]
 9   plaintiff . . . must go beyond the respondeat superior theory of liability and demonstrate that the
10   alleged constitutional deprivation was the product of a policy or custom of the local
11   governmental unit.” Kirkpatrick v. Cnty. of Washoe, 843 F.3d 784, 793 (9th Cir. 2016). “The
12   [Supreme] Court has further required that the plaintiff demonstrate that the policy or custom of a
13   municipality ‘reflects deliberate indifference to the constitutional rights of its inhabitants.’”
14   Castro v. Cnty. of Los Angeles, 833 F.3d 1060, 1060 (9th Cir. 2016) (quoting City of Canton v.
15   Harris, 489 U.S. 378, 392 (1989)).
16          In moving for summary judgment, Snohomish County argues that Plaintiffs fail to
17   identify the County’s relevant policies, practices, and procedures, or explain the connection
18   between those policies and Deputies Pelleboer and Westsik’s actions. (Dkt. No. 37 at 22.) But

19   given the fact that discovery is far from complete, this would be expected. Plaintiffs’ counsel’s

20   declaration indicates that a Rule 30(b)(6) deposition is necessary to determine the County’s

21   “policies on use of force, pattern and practice on use of force, training, and the ratification of the

22   deputies’ actions in this case.” (Dkt. No. 46 at 3.) This is sufficient to meet the requirements for a

23   Rule 56(d) motion.

24          Accordingly, summary judgment on Plaintiffs’ § 1983 claims against Snohomish County

25   based on alleged Fourth and Fourteenth Amendment violations is DENIED. For the reasons

26   described above, see supra Parts II.B.2, II.C., summary judgment is GRANTED on Plaintiffs’


     ORDER
     C20-1320-JCC
     PAGE - 11
                Case 2:20-cv-01320-JCC Document 65 Filed 06/02/21 Page 12 of 13




 1   claims against Snohomish County based on an alleged failure to intervene.

 2          E.       State Law Claims

 3          The Snohomish County Defendants also move for summary judgment on Plaintiffs’ state

 4   law claims, seeking dismissal without prejudice based upon the dismissal sought on Plaintiffs’

 5   federal claims. (See Dkt. No. 37 at 24–25.) But the Court has declined to dismiss some of

 6   Plaintiffs’ § 1983 claims. See supra Parts II.B., II.C., II.D. For that reason, it declines to dismiss

 7   Plaintiffs’ state-based claims. Accordingly, summary judgment on Plaintiffs’ state claims is

 8   DENIED.
 9          F.       Motion to Strike
10          The Snohomish County Defendants also move to strike (Dkt. No. 57) Ms. Craig’s
11   supplemental declaration (Dkt. No. 56). 5 Plaintiffs filed the declaration after Defendants filed
12   their reply brief. Defendants point out that Plaintiffs failed to seek the Court’s leave pursuant to

13   Local Civil Rule 7(g) and, even if they did, the declaration contains material not appropriate for a

14   surreply. (Dkt. No. 57 at 2–3.) The Court agrees. Accordingly, Defendants’ motion to strike Ms.

15   Craig’s supplemental declaration is GRANTED.

16   III.   CONCLUSION

17          For the foregoing reasons, the County Defendants’ motion for summary judgment (Dkt.

18   No. 37) is GRANTED in part and DENIED in part and the County Defendants’ motion to strike

19   (Dkt. No. 57) is GRANTED. Plaintiffs’ § 1983 claims against all County Defendants based upon

20   a failure to intervene are DISMISSED with prejudice as are all § 1983 claims alleged against

21   Sergeant Gwordski. Should the County Defendants renew their motion for summary judgment,

22   they must wait until the discovery period has lapsed, at least for the claims directed at

23
            5
24            In their reply brief, the County Defendants also moved to strike portions of Plaintiffs’
     response brief regarding bullet trajectory information. (See Dkt. No. 52 at 13.) The Court need
25   not consider this request, since it already concluded that there exists a genuine material issue
     regarding whether Mr. Jensen had a knife at the time of the incident and that this, and his use of
26   the knife, would dictate whether the deputies’ use of force violated his clearly established rights.

     ORDER
     C20-1320-JCC
     PAGE - 12
             Case 2:20-cv-01320-JCC Document 65 Filed 06/02/21 Page 13 of 13




 1   Snohomish County.

 2

 3          DATED this 2nd day of June 2021.




                                               A
 4

 5

 6
                                               John C. Coughenour
 7                                             UNITED STATES DISTRICT JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-1320-JCC
     PAGE - 13
